TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00207-CR


Daniel Ray Mendez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-114, HONORABLE DON B. MORGAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than October 5, 2004. 
No further extension of time will be granted.
It is ordered August 19, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish